NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                          STEVEN JOHN MEDINA,
                                Appellant.

                             No. 1 CA-CR 14-0742
                               FILED 2-9-2016


          Appeal from the Superior Court in Maricopa County
                       No. CR2014-101550-001
         The Honorable Richard L. Nothwehr, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Charles R. Krull
Counsel for Appellant
                           STATE v. MEDINA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Maurice Portley joined.


O R O Z C O, Judge:

¶1            Steven John Medina appeals his conviction and the resulting
sentence for sale or transportation of marijuana, a class two felony.
Pursuant to Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104
Ariz. 297 (1969), Medina’s counsel filed a brief indicating he searched the
entire record, found no arguable question of law that was not frivolous and
asked this court to review the record for fundamental error. Medina was
afforded the opportunity to file a supplemental brief in propria persona,
but he has not done so. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           On the evening of January 9, 2014 in Gila Bend, Maricopa
County Sheriff’s Deputy Sikahema stopped a vehicle being driven by
Medina for invalid license plates. When he approached the vehicle, Deputy
Sikahema saw bales in the backseat of Medina’s vehicle and could smell
marijuana. The bales were packaged in burlap sacks with shoulder straps.

¶3            Two other men were also in Medina’s vehicle. The men were
dressed in camouflage with carpets on their feet. Deputy Sikahema testified
that backpackers typically dress in this manner when they carry marijuana
through the desert so that law enforcement cannot track them. Deputy
Sikahema placed Medina into custody and officers transported Medina and
the bales to the Gila Bend substation. The bales weighed 195 pounds and
samples tested positive for marijuana. The marijuana was worth between
$97,500 and $156,000.

¶4            Medina was charged with one count of knowingly selling or
transporting an amount of marijuana having a weight of more than two
pounds, a class two felony. At trial, Medina testified that he pulled over to
check his oil when the two men came out of the brush beside the road and
asked if Medina was driving to Phoenix. Medina offered to take them to
Gila Bend, so the two men loaded their belongings into Medina’s vehicle.
Medina testified that he did not help them load the belongings, did not see



                                     2
                            STATE v. MEDINA
                            Decision of the Court

their belongings, and only noticed the smell of mesquite or sagebrush. The
men did not tell Medina that they had marijuana and Medina did not expect
to be paid for driving the men and their possessions.

¶5           Deputy Sikahema testified that he did not see the bales being
placed into Medina’s car. He testified, however, that based on his
knowledge and experience backpackers carry marijuana across the border
through the desert, then wait for a vehicle on the side of the highway and
load the vehicle with the marijuana. The vehicle then transports the
marijuana to Phoenix or other areas. In over two years of patrolling the Gila
Bend area, Deputy Sikahema had never heard of people being duped into
carrying drugs. Deputy Sikahema also testified that it was not common for
backpackers carrying marijuana to catch a ride with an unknown car that
might stop.

¶6            The jury found Medina guilty of sale or transportation of
marijuana and the marijuana weighed two or more pounds. The jury also
found an aggravating factor—that Medina committed the crime for
pecuniary gain. Before sentencing, the trial court found that Medina had
one prior historical felony in Idaho for aggravated assault using a firearm.
The trial court sentenced Medina to twelve years’ imprisonment and
credited him with 263 days of presentence incarceration. Medina timely
appealed. We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution, and Arizona Revised Statutes (A.R.S.) sections 12-
120.21.A.1, 13-4031, and -4033.A.1 (West 2015).1 Finding no reversible error,
we affirm.

                               DISCUSSION

¶7             We review the sufficiency of evidence “in the light most
favorable to sustaining the conviction.” State v. Tison, 129 Ariz. 546, 552
(1981). All reasonable inferences are resolved against the defendant. Id. A
reversal of a conviction based on insufficiency of evidence requires a clear
showing that there was not sufficient evidence to support the jury’s
conclusion under any hypothesis whatsoever. State v. Williams, 209 Ariz.
228, 231, ¶ 6 (App. 2004) (noting that it is the jury’s function, not the court
of appeals, to weigh the evidence and determine credibility).

¶8            Under A.R.S. § 13-3405.A.4, a person “shall not knowingly . . .
[t]ransport for sale, import into this state or offer to transport for sale or


1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                      3
                            STATE v. MEDINA
                            Decision of the Court

import into this state, sell, transfer or offer to sell or transfer marijuana.” A
violation of this statute “involving an amount of marijuana having a weight
of two pounds or more is guilty of a class 2 felony.” A.R.S. § 13-3405.B.11.
Under A.R.S. § 13-701.D.6, the jury must determine and the court must
consider as an aggravating factor whether “[t]he defendant committed the
offense as consideration for the receipt, or in the expectation of the receipt,
of anything of pecuniary value.”

¶9             The State presented sufficient evidence to support the jury’s
verdict. The smell of the 195 pounds of marijuana in Medina’s vehicle, its
packaging in bales with shoulder straps, the appearance of the two men in
camouflage with carpet on their feet, and Deputy Sikahema’s testimony
regarding drug smuggling patterns near Gila Bend, provided sufficient
evidence to support the jury’s verdict. Sufficient evidence also supported
the jury’s finding that Medina sought or expected pecuniary gain.

¶10            At sentencing, the court found that Medina had one historical
prior felony conviction that qualified under A.R.S. § 13-105.22(a)(i) and (f).
“The proper procedure to establish the prior conviction is for the state to
offer in evidence a certified copy of the conviction . . . and establish the
defendant as the person to whom the document refers.” State v. Hauss, 140
Ariz. 230, 231 (1984) (quoting State v. Lee, 114 Ariz. 101, 105-06 (1976)). Here,
the State presented a certified copy of Medina’s Idaho conviction and
established through testimony that Medina was in fact the defendant in the
Idaho case.

¶11            Because of the prior historical felony and the jury’s finding of
an aggravating factor, Medina was a category two repetitive offender under
A.R.S. § 13-703.B, with one aggravating factor under A.R.S. § 13-701.D.6.
Therefore, pursuant to A.R.S. § 13-703.I, Medina’s presumptive sentence
was 9.25 years, with a maximum aggravated term of twenty-three years.
The trial court sentenced Medina to twelve years’ imprisonment, which
falls within the permitted range under A.R.S. § 13-703.I. The trial court also
credited Medina with 263 days of presentence incarceration. Because the
trial court properly calculated Medina’s sentence and credited him the
correct number of days, the sentence was legal.

¶12          In addition to the sentence of imprisonment, the trial court
fined Medina $150,000. Under A.R.S. § 13-3405.D, the court shall order a
person convicted of violating any provision of A.R.S. § 13-3405 to pay a fine
“not less than seven hundred fifty dollars or three times the value as
determined by the court of the marijuana involved in or giving rise to the
charge, whichever is greater,” but not more than $150,000. The minimum


                                       4
                           STATE v. MEDINA
                           Decision of the Court

value of the marijuana here was estimated at $97,500. Therefore, the fine
imposed by the trial court was proper.

                             CONCLUSION

¶13           We have read and considered counsel’s brief. We have
carefully searched the entire appellate record for reversible error and have
found none. See State v. Clark, 196 Ariz. 530, 541, ¶ 49 (App. 1999). All of
the proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. We find substantial evidence supported the jury’s
guilty verdict. Medina was represented by counsel at all critical stages of
the proceedings. At sentencing, Medina and his counsel were given an
opportunity to speak, and the court imposed a legal sentence and fine. For
the foregoing reasons, Medina’s conviction, sentence and fine are affirmed.

¶14           Counsel’s obligations pertaining to Medina’s representation
in this appeal have ended. See State v. Shattuck, 140 Ariz. 582, 584 (1984).
Counsel need do nothing more than inform Medina of the status of the
appeal and his future options, unless Counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See id. at 585. Medina shall have thirty days from the date of this
decision to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

¶15          For the foregoing reasons, we affirm Medina’s conviction and
sentence.




                                  :ama




                                     5